

Exhibit 10.4


AMENDMENT TO CLASS B INTEREST AWARD AGREEMENT


This Amendment to the Class B Interest Award Agreement (this “Amendment”) is
made and entered into effective as of July 23, 2019 (the “Amendment Date”) by
and between CPN Management LP, a Delaware limited partnership (“CPN
Management”), and Charles Gates (the “Employee”), an employee of Calpine
Corporation, a Delaware corporation and a wholly owned subsidiary of CPN
Management (“Calpine”). Capitalized terms used herein without definition shall
have the meaning ascribed thereto in the Original Agreements (as defined below).


WHEREAS, CPN Management and the Employee entered into that certain Class B
Interest Award Agreement effective March 8, 2018 (the “March Agreement”);


WHEREAS, CPN Management and the Employee entered into that certain Class B
Interest Award Agreement effective August 29, 2018 (the “August Agreement”, and
together with the March Agreement, the “Original Agreements”);


WHEREAS, CPN Management and the Employee amended the Original Agreements
effective April 26, 2019 to change the vesting schedule of the Awards granted
thereunder (the “First Amendment”);


WHEREAS, CPN Management and the Employee desire to further amend the Original
Agreements to change the vesting schedule of the Awards back to their original
schedule pursuant to the terms set forth herein.


NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, receipt of which is hereby acknowledged,
CPN Management and the Employee hereto do hereby agree that, effective as of the
date hereof, the Original Agreements are hereby amended as follows:


1.
Vesting Schedule. The table setting forth the vesting schedule set forth in
Section 1(a) of the March Agreement is hereby deleted in its entirety and
replaced with the following:

Total Class B Interest subject to vesting (as of Date of Grant)
Incremental Vesting of Award (as of annual vesting dates)




March 8, 2018: 0.1700%
March 8, 2019: 0.057%
March 8, 2020: 0.011%
March 8, 2021: 0.034%
March 8, 2022: 0.034%
March 8, 2023: 0.034%



2.
Vesting Schedule. The table setting forth the vesting schedule set forth in
Section 1(a) of the August Agreement is hereby deleted in its entirety and
replaced with the following:

Total Class B Interest subject to vesting (as of Date of Grant)
Incremental Vesting of Award (as of annual vesting dates)


August 29, 2018: 0.0200%
March 8, 2019: 0.007%
March 8, 2020: 0.001%
March 8, 2021: 0.004%
March 8, 2022: 0.004%
March 8, 2023: 0.004%







--------------------------------------------------------------------------------







3.
Amendment Governs in the Case of Conflict. In the event that any terms or
provisions of the Original Agreements conflict or are inconsistent with the
terms and provisions of this Amendment, the terms of this Amendment shall govern
and control.



4.
No Further Modification. Except as amended hereby, the Original Agreements
remain unmodified and in full force and effect.



5.
Counterparts. This Amendment may be executed in one or more counterparts, each
of which shall be considered an original instrument, but all of which shall be
considered one and the same agreement. To the extent signed and delivered by
means of a facsimile or other electronic transmission (including email of a PDF
signature), the same shall be treated in all manner and respects and for all
purposes as an original agreement or instrument and shall be considered to have
the same binding legal effect as if it were the original signed version thereof
delivered in person.



* * * * *
[signature page follows]






--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties have executed this Second Amendment to the Class
B Interest Award Agreement effective as of the Amendment Date.








CPN MANAGEMENT, LP


 
 
 
 
By:
Volt Parent GP, LLC, its general partner
 
 
 
 
By:
/s/ TYLER REEDER
 
Name:
Tyler Reeder
 
Title:
President
 
 
 
 





[Amendment to Award Agreement between CPN Management, LP and the Employee]






--------------------------------------------------------------------------------







THE EMPLOYEE
 
 
 
 
/s/ CHARLES GATES
 
Charles Gates
 
 
 
 



* * * * *


{Amendment to Award Agreement between CPN Management, LP and the Employee]


